           Case 1:20-cv-10232-MKV Document 20 Filed 04/07/21 Page 1 of 1



                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 CHRISTOPHER RANSOM,                                                        DATE FILED: 
                            Plaintiff,
                                                                1:20-cv-10232 (MKV)
                     -against-
                                                                        ORDER
 C.O. BANKS, et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a letter from Defendants seeking leave to file a motion to dismiss

Plaintiff’s Complaint in this case. See Letter to Court, ECF No. 19. Plaintiff is incarcerated and

there is no guarantee that he could appear at any conference in this case, particularly in light of

restrictions as a result of COVID-19. Accordingly,

       IT IS HEREBY ORDERED that no pre-motion conference will be held in this case.

Defendants may file their motion to dismiss the Complaint, and the motion will be briefed as

follows:

   -   Defendants’ Motion must be filed on or before May 10, 2021;

   -   Plaintiff’s Opposition must be filed on or before June 10, 2021;

   -   Defendants’ Reply, if any, must be filed on or before July 2, 2021.

Any requests for extension of these deadlines must be filed at least 72 hours in advance of the

deadline. The Clerk of Court respectfully is requested to close the motion at ECF No. 17 and to

mail a copy of this Order to Plaintiff.



SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __    ____________
                                                                       ________
                                                                             ____
                                                                                _____
                                                                                   _ __
                                                                                      ____
                                                                                        ____
                                                                                           ____
Date: April 7, 2021                                   MARY YKKAY
                                                               AY VYSKOCIL
                                                                    VYS
                                                                     YS
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
